Conger, J. The appellants, on the 7th of September, 1886, entered into a written agreement with appellee, by the terms of which appeljec was to procure for appellants a United States homestead right to 160 acres of land in Kansas, and appellants were to convey to appellee twenty acres of land in McLean county. To secure performance on the part of appellants, they at the time executed to appellee a chattel morígage on certain property, to secure their note of $500, given to appellee. Appellants refusing to comply with their agreement to convey the twenty acres, a bill in chancery was filed, and a decree rendered requiring them to convey, and upon default that the master should. The decree also found that the chattel mortgage was given as collateral security to secure the performance of the agreement to convey. Afterward appellee brought an action of replevin for the goods and chattels included in the chattel mortgage, recovered them below, and appellants bring the record of that replevin suit for review. We see no grounds for complaint upon the part of appellants. The validity, good faith and purpose of the chattel mortgage were adjudicated and determined in the chancery proceedings, and no more. How much appellee might he entitled to recover under his chattel mortgage was not before that court, and could not have been determined at that time. That court did determine that it was given to secure the performance by appellants of their part of the written agreement, and it follows that the mortgage is a valid one, and that the possession of the property described in it would rightfully pass to appellee as under any other chattel mortgage. When appellee has been repaid for all such things as the mortgage contemplated he should be secured in, then it will be time for appellants to demand a settlement and repayment of the balance, if there be any. The judgment of the Circuit Court will he affirmed. Judgment affw'med.